        Case 3:15-cv-08451-MAS-TJB Document 104-2 Filed 10/09/20 Page 1 of 3 PageID: 1225




           Riza I. Dagli, Esq.
           BRACH EICHLER, LLC
           101 Eisenhower Parkway
           Roseland, New Jersey 07068
           Ph.: (973) 403-3103
           Fax: (973) 618-5503
           rdagli@bracheichler.com


                                             UNITED STATES DISTRICT COURT
                                            FOR THE DISTRICT OF NEW JERSEY

            USI INTERNATIONAL INC.,                                  : Civil Action No. 3:15-CV-08451-MAS-TJB
                                                                     :
                               Plaintiff,                            :
                                                                     :      DECLARATION OF RIZA I.
                                       v.                            :      DAGLI, ESQ. IN SUPPORT OF
                                                                     :       PLAINTIFF’S MOTION FOR
            FESTO DIDACTIC INC.,                                     :       LEAVE TO FILE A SECOND
                                                                     :         AMENDED COMPLAINT
                               Defendant.                            :
                                                                     :




                   I, Riza I Dagli, Esq., declare under oath and penalty of perjury, as follows:

                   1.         I am a Member of the law firm of Brach Eichler, LLC, attorneys for Plaintiff, USI

           International, Inc., in the above referenced matter. I have personal knowledge of the matters

           hereinafter set forth.

                   2.         I make this Affidavit in support of Plaintiff’s motion for leave to file an Amended

           Complaint.

                   3.         A copy of the proposed Second Amended Complaint is annexed hereto as Exhibit

           “A”.

                   4.         A redlined copy of the proposed Second Amended Complaint is annexed hereto as

           Exhibit “B”.

                   5.         Since the filing of the lawsuit, through discovery and investigation, information has

           come to light requiring amendment of the complaint.



BE:11295206.1/YAH002-277741
        Case 3:15-cv-08451-MAS-TJB Document 104-2 Filed 10/09/20 Page 2 of 3 PageID: 1226




                   6.         On November 22, 2019, Plaintiff filed a Motion for Leave to File an Second

           Amended Complaint. (See Doc. No. 62).

                   7.         The Motion relied, in part, upon the Certification of Erika Levin which set forth

           that Plaintiff had newly discovered information regarding additional amounts added to

           Defendant’s contract which would entitle Plaintiff to additional compensation.

                   8.         Additionally, Plaintiff has discovered that additional products and services in

           connection with this transaction have been sold by Defendant to the MTC, including but not limited

           to an extended warranty, calibration and training and that the completion date for these additional

           products and services has yet to be determined.

                   9.         Plaintiff previously provided Defendant with a copy of a proposed Second

           Amended Complaint addressing this issues and Defendant’s counsel failed to consent to the filing

           of the same. (See Levin Cert., Doc. No. 62-1, ¶ 4).

                   10.        On or around September 22, 2020, Plaintiff voluntarily withdrew the Motion for

           Leave to File an Amended Complaint pending before the Court.

                   11.        On that same date, the Court entered a text order permitting Plaintiff to file a revised

           Motion for Leave to Amend by October 9, 2020. (See 9/22/2020 Text Minute Entry on Docket)

                   12.        Consistent with that Order, Plaintiff is filing the within Motion.

                   13.        Discovery in this matter is ongoing as the current date for completion of fact

           discovery is February 26, 2021. (See id.).

                   14.        Based on the foregoing and for the reasons set forth in our Moving Brief, we

           respectfully request the Court grant Plaintiff’s Motion for Leave to Amend the Complaint.

                   I declare under penalty of perjury that the foregoing is true and correct to the best of my

           knowledge.




BE:11295206.1/YAH002-277741
        Case 3:15-cv-08451-MAS-TJB Document 104-2 Filed 10/09/20 Page 3 of 3 PageID: 1227




                                             Respectfully submitted,

           Dated: October 9 2020


                                             s/ Riza I. Dagli
                                             BRACH EICHLER, LLC
                                             101 Eisenhower Parkway
                                             Roseland, New Jersey 07068
                                             Ph.: (973) 403-3103
                                             rdagli@bracheichler.com

                                             Counsel for Plaintiff
                                             USI INTERNATIONAL INC.




BE:11295206.1/YAH002-277741
